DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, species 1 and subspecies A in the reply filed on 8/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Okamoto et al. (US 20050271400 A1, hereinafter Okamoto).
As to claim 1, Okamoto teaches a post-processing apparatus 500, 600, 700 (fig. 1) comprising: 
a post-processing apparatus side detecting unit S11-S13 that detects a position of a paper sheet (see ¶123), 
wherein, in a case where it is determined by a determining unit that the paper sheet is to be cut, the determining unit determining whether or not to cut a paper sheet on which a transport failure straddling an image forming apparatus main body and a post-processing apparatus main body has occurred, based on at least one of an output of the post-processing apparatus side detecting unit or an output of an image forming apparatus side detecting unit included in an image forming apparatus, a presentation unit is allowed to make a presentation for promoting cutting of the paper sheet (the determining unit, image forming apparatus main body, output of an image forming apparatus side detecting unit, the image forming apparatus and that presentation unit are not positively recited as part of the claimed post processing apparatus; therefore, the post processing apparatus of Okamoto is capable of use with an image forming apparatus having such a determining unit and such a presentation unit).

As to claim 2, Okamoto teaches wherein the presentation unit is provided (reciting that the presentation unit is “provided” does not positively recite the presentation unit as part of the claimed post processing apparatus; therefore, the post 

As to claim 3, Okamoto teaches wherein the presentation unit included in the image forming apparatus is allowed to make the presentation for promoting cutting of the paper sheet (as discussed previously, the image forming apparatus is not positively recited as part of the claimed post processing apparatus; therefore, the post processing apparatus of Okamoto is still capable of use with such an image forming apparatus having such a presentation unit).

As to claims 4-6, Okamoto teaches wherein the determining unit is provided (as discussed previously, the determining unit is not positively recited as part of the claimed post processing apparatus; therefore, Okamoto’s post processing apparatus is still capable of use with such a determining unit; for example, the determining unit may be part of the image forming apparatus).

As to claims 7-8, Okamoto teaches wherein the determining unit included in the image forming apparatus makes a determination (as previously discussed, the image forming apparatus is not positively recited as part of the claimed post processing apparatus; therefore, Okamoto’s post processing apparatus is capable of use with such an image forming apparatus).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Kiriyama (US 20190193980 A1).
As to claim 9, Okamoto does not teach a cutting unit that cuts the paper sheet.
Kiriyama teaches an image forming apparatus with a post processing apparatus 300, 400 comprising a cutting unit (¶77 teaches that units 501-504 can be configured to comprise a cutting unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okamoto to further comprise post .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Tokisawa et al. (US 20130100219 A1, hereinafter Tokisawa).
As to claim 10, Okamoto teaches a first unit (behind cover 551 in fig. 7) that includes a first transport unit (rollers and sheet path as shown in fig. 7) which transports the paper sheet; and 
a second unit (behind cover 651 in fig. 7) that includes a second transport unit (another set of rollers and sheet path) which transports the paper sheet, the paper sheet being discharged from the first unit and being transported into the second transport unit, wherein a presentation for simultaneously drawing out a first drawing unit and a second drawing unit is made, in a case where the transport failure has occurred on the paper sheet in a state of straddling the first unit and the second unit (the claim does not recite what structure makes the presentation; Okamoto’s post processing apparatus is capable of being used while such a presentation is made).
Okamoto does not teach wherein the first unit is a first drawing unit that is capable of drawing out the paper sheet from the post-processing apparatus main body,
wherein the second unit is a second drawing unit that is capable of drawing out the paper sheet from the post-processing apparatus main body.
Tokisawa teaches an image forming apparatus having a plurality of units 2-10 along the main path of the sheet in the apparatus, wherein the units 2-10 can be accessed for jam removal, and wherein the units 2-10 can be pulled out of the body of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okamoto such that at least the first and second units are able to be pulled out of the apparatus as taught by Tokisawa so as to make jam clearance easy (¶61, Tokisawa).
Okamoto as modified teaches wherein the first unit is a first drawing unit that is capable of drawing out the paper sheet from the post-processing apparatus main body (when pulled out as taught in ¶61 of Tokisawa),
wherein the second unit is a second drawing unit that is capable of drawing out the paper sheet from the post-processing apparatus main body (when pulled out as taught in ¶61 of Tokisawa).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160357136 A1 - ¶49 teaches that a display is controlled to instruct a user to remove a jammed continuous sheet, resulting in the user cutting the sheet on each side of the main printer body and resetting fresh continuous paper in the printer
US 20150355591 A1 – this reference teaches that when there is a jam, cutters 31-32 cut a continuous sheet, and unit ADU is pulled out so that the sheet can be removed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                             

/JILL E CULLER/Primary Examiner, Art Unit 2853